ORDER
PER CURIAM.
Defendant Johnnie Burton appeals from the judgment entered following his jury conviction for first degree robbery, section 569.020, RSMo 1994, first degree assault, section 565.050, RSMo 1994, and two counts of armed criminal action, section 571.015, RSMo 1994.
We have reviewed the briefs of the parties and the record on appeal and find no error of law and find the verdict is supported by sufficient evidence. An extended opinion would serve no jurisprudential pin-pose. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).